         Case 1:19-cv-06994-FB-JO Document 20 Filed 03/10/20 Page 1 of 1 PageID #: 94



AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1 :19-cv-6994

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name ofindividual and title, ffan.r)     Robert Alan Colombo, Sr.
 was received by me on (date)                    01/20/2020

           g 1 personally served the summons on the individual at /place)           3000 Old Alabama Road, Alpharetta, GA 30022
           Kroger Parking Lot                                                      on (date/       01/20/2020       ; or

           0 1 left the summons at the individual's residence or usual place of abode with /name)
                                                               , a person of suitable age and discretion who resides there,
         -----------------

          on (date)                                , and mailed a copy to the individual's last known address; or

          0 l served the summons on (name of individual)                                                                      , who is
             designated by law to accept service of process on behalf of (name qforgani:ation)
                                                                                  on (date)                         ; or

          0 I returned the summons unexecuted because                                                                             ; or

          0 Other lspeci/_i,).




           My fees are$                            for travel and $                 for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:
         7 �/"Zt??-   I                                                                 Server's s(e,1wture


                                                               _ ______ _ _ _ ERIC LAYTON - PROCESS SERVER
                                                                                       Printed name and title

                                                                               MLQ an ABC LEGAL COMPANY
                                                                                 2000 RIVEREDGE PKWY
                                                                                   ATLANTA, GA 30328
                                                                                         Srrvrr 's addrrss

 Additional information regarding attempted service, etc:

    Defendant served at 3000 Old Alabama Rd. Alpharetta, GA
    30022 and is described as a white male, with gray hair,
    approximately 5'11', 190# and 55 years old.



                                                                                         1111111111 6835?�
